Case 2:18-cv-02552-DDC-KGG Document 2 Filed 10/15/18 Page 1 of 3
Case 2:18-cv-02552-DDC-KGG Document 2 Filed 10/15/18 Page 2 of 3
       Case 2:18-cv-02552-DDC-KGG Document 2 Filed 10/15/18 Page 3 of 3




PLAINTIFFS’ ATTORNEYS


James D. Lawrence                              Omar Gonzalez-Pagan
Sarah R. Holdmeyer                             LAMBDA LEGAL DEFENSE AND
BRYAN CAVE LEIGHTON PAISNER LLP                EDUCATION FUND, INC.
One Kansas City Place                          120 Wall Street, 19th Floor
1200 Main Street, Suite 3800                   New York, New York 10005
Kansas City, Missouri 64105                    t: (212) 809-8585
t: (816) 374-3200

Katherine A. Keating                           Kara N. Ingelhart
BRYAN CAVE LEIGHTON PAISNER LLP                LAMBDA LEGAL DEFENSE AND
Three Embarcadero Center, 7th Floor            EDUCATION FUND, INC.
San Francisco, California 94111                105 West Adams Street, Suite 2600
t: (415) 675-3400                              Chicago, Illinois 60603
                                               t: (312) 663-4413


DEFENDANTS

JEFF ANDERSEN, in his official capacity as Secretary of the Kansas Department of Health and
Environment; ELIZABETH W. SAADI, in her official capacity as State Registrar for the State of
Kansas; and KAY HAUG, in her official capacity as Director of Vital Statistics for the State of
Kansas
